Citation Nr: 9916919	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include memory loss.

2.  Entitlement to service connection for a gastrointestinal 
disorder diagnosed as irritable colon syndrome.

3.  Entitlement to service connection for a disorder 
manifested by dizziness.

4.  Entitlement to service connection for a disorder 
manifested by chest pain.

5.  Entitlement to service connection for a joint disorder to 
include a left shoulder disorder. 

6.  Entitlement to service connection for a pulmonary 
disorder to include frequent colds.

7.  Entitlement to service connection for shin splints.



8.  Entitlement to service connection for an ocular disorder 
to include refractive error.

9.  Entitlement to service connection for motion sickness.

10.  Entitlement to service connection for a disorder 
manifested by ear aches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from September 1983 to 
June 1992 included service in the Southwest Asia theater of 
operations during the Persian Gulf War.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a May 1997 decision of the 
Board of Veterans' Appeals (the Board).  It was the Board's 
decision in May 1997 to deny the veteran's claims as not well 
grounded.  The Court vacated the May 1997 Board decision in 
its entirety and remanded the matter to the Board for further 
consideration.  In April 1999, the veteran's representative 
advised the Board that no additional evidence or argument 
would be submitted at this time.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the initial RO adjudication of the 
veteran's claim in January 1994 was completed before the 
effective date of statutory and regulatory provisions that 
established a framework for claims of undiagnosed illness in 
a Persian Gulf War veteran.  The provisions as codified at 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (1998) when the RO 
reviewed the claim in June 1995 and provided for a two year 
presumptive period for disorders from the last date of 
service in the Persian Gulf theater.  The veteran's Persian 
Gulf service from January 1990 to March 1991 has been 
verified.  The veteran had been last examined in September 
1993. 

The law now provides that the Secretary may pay compensation 
under this subchapter to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses) that (1) 
became manifest during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations during the 
Persian Gulf War; or (2) became manifest to a degree of 10 
percent or more within the presumptive period prescribed 
under subsection (b).






(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.


The implementing regulation provides that except as provided 
in paragraph (c) of this section, VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of this 
section, provided that such disability: (i)	became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In the joint motion for remand, the parties agreed that the 
veteran suffered from at least "ten separate sets of signs 
and symptoms" that may constitute "chronic disability" as 
described under section 3.317 and that sone of his 
disabilities fell within the parameters of the regulation.  
It was noted in a RO document completed in 1996 that a 
Persian Gulf War protocol examination had not been completed.

The Board observes that clarification of a basis for the 
veteran's various symptoms is necessary in view of 38 C.F.R. 
§ 3.317 that lists various system signs or symptoms among the 
symptoms and signs linked to an undiagnosed illness.  



If a known clinical diagnosis were confirmed, the provisions 
of § 3.317 would by its terms be inapplicable.  The current 
version of the law and regulations include an extended period 
for manifestation of such disease to a compensable degree if 
not shown initially in service through 2001.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  The veteran's 
due process rights also require that all pertinent laws and 
regulations be applied, and that he be given an adequate 
statement of reasons and bases for a decision refusing to 
fully grant the benefit he is seeking.  38 C.F.R. § 3.103 
(1998); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues on appeal claimed as 
due to an undiagnosed illness in a Persian Gulf War veteran 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant and his representative 
should be advised that they may submit 
additional evidence or argument on the 
issues under consideration.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should arrange for the veteran 
to undergo VA examination(s) by an 
appropriate specialist(s) in order to 
determine the probable nature and 
etiology of any psychiatric, 
gastrointestinal, joint, pulmonary and 
ocular symptoms and claimed shin splints, 
and disorders manifested by motion 
sickness, ear aches and chest pain which 
may be present.  Any further indicated 
testing and special studies should be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  The examiner(s) should review 
the entire claims folder and give a 
specific opinion as to whether the 
veteran's symptoms that were evaluated 
are verifiable and whether they can be 
attributed to any known clinical 
diagnosis of disease.  If a diagnosis is 
made, the examiner should also offer an 
opinion on the probable onset and 
etiology of the veteran's symptoms or any 
diagnosed disorder currently present of 
which the symptom may be a manifestation.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See, Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for the disabilities 
claimed as due to an undiagnosed illness 
in a Persian Gulf War veteran with 
consideration of all applicable laws and 
regulations. 

If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


